DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 02/15/2021. The Examiner has acknowledged the amended Claims 1-5, 8 and 15. No claims have been cancelled or added. Claims 1-20 are pending.

Response to Arguments
3.	Applicant’s arguments [REMARKS] filed on 02/15/2021 have been fully considered. 

4.	Rejection of Claim 2-4 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, have been withdrawn in view of applicant’s amendment.

5. 	The rejection of Claims 1-20 under 35 USC 103 has been withdrawn in view of applicant’s amendment, in light of applicant’s persuasive arguments and updated search.

Allowable Subject Matter
6.	Based on the further search conducted, the amendment filed on 02/15/2021, and in light of persuasive arguments based on applicant’s amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-24-2021